In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                            No. 15-280V
                                       Filed: March 13, 2017

* * * * * * * * * * * * * *
ANNETTE DOMINGUEZ and LYDIA                    *
FAZEKAS, as Personal Representatives           *       UNPUBLISHED
of the Estate of REBECCA C. ARANA,             *
                                               *
               Petitioners,                    *       Special Master Sanders
                                               *
v.                                             *
                                               *       Joint Stipulation on Damages; Influenza
SECRETARY OF HEALTH                            *       (“Flu”) Vaccine; Guillain-Barré Syndrome
AND HUMAN SERVICES,                            *       (“GBS”); Lambert Eaton Myasthenic
                                               *       Syndrome (“LEMS”); Death.
               Respondent.                     *
* * * * * * * * * * * * * *
Jeffrey S. Pop, Jeffrey S. Pop, Attorney at Law, Beverly Hills, CA, for Petitioner.

Gordon E. Shemin, United States Department of Justice, Washington, DC, for Respondent.

                                            DECISION1

        On March 18, 2015, Annette Dominguez and Lydia Fazekas (“Petitioners”) filed a
petition for compensation pursuant to the National Vaccine Injury Compensation Program,2 42
U.S.C. §§ 300aa-10 to -34 (2012), as the personal representatives of the Estate of Rebecca C.
Arana. Petitioners alleged that, as a result of an influenza (“flu”) vaccine administered on
October 5, 2012, Ms. Arana developed Guillain-Barré Syndrome (“GBS”) and Lambert Eaton
Myasthenic Syndrome (“LEMS”). See Stipulation ¶ ¶ 1-4, filed Mar. 13, 2017. Petitioners
further alleged that Ms. Arana’s death was a sequela of either her GBS or LEMS. Id. at ¶ 4.



1
  This decision shall be posted on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899,
2913 (codified as amended at 44 U.S.C. § 3501 note (2012)). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
 National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755.
Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the pertinent
subparagraph of 42 U.S.C. § 300aa (2012).
        On March 13, 2017, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation to Petitioners. Id. at ¶ 7. Respondent denies that the
flu vaccine caused Ms. Arana’s death, or any other injury. Id. at ¶ 6. Nevertheless, the parties
agree to the joint stipulation, attached hereto as Appendix A. The undersigned finds the
stipulation reasonable and adopts it as the decision of the Court in awarding damages, on the
terms set forth therein.

        The parties stipulate that Petitioners shall receive the following compensation:

              A lump sum of $175,000.00 in the form of a check payable to petitioners as the
              Legal Representatives of the Estate of Rebecca C. Arana. This amount
              represents compensation for all damages that would be available under 42
              U.S.C. § 300aa-15(a).

Id. at ¶ 8.

      The undersigned approves the requested amount for Petitioners’ compensation.
Accordingly, an award should be made consistent with the stipulation.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3

        IT IS SO ORDERED.

                                              s/Herbrina D. Sanders
                                              Herbrina D. Sanders
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                                                 2